Citation Nr: 0011984	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, left knee, with limitation of motion and 
instability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for incomplete 
paralysis of the external popliteal nerve (common peroneal), 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to September 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A hearing was held before a hearing officer at 
the RO in June 1995, and the hearing officer's decision was 
entered in August 1995.  

The appeal was last before the Board in July 1997, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a rating 
decision entered in December 1999, continued to deny each 
benefit sought on appeal.  A Supplemental Statement of the 
Case was mailed to the veteran the same month.

Thereafter, the appeal was returned to the Board.

In the Board's July 1997 remand, the RO was advised (1) that 
the veteran had indicated at his June 1995 hearing that he 
had been unemployed many years owing to service-related 
impairment involving his left lower extremity; (2) that the 
veteran, in an item of correspondence dated in September 
1993, had asserted claims for secondary service connection 
for neck and back disabilities; and (3) that the veteran, in 
an item of correspondence dated in January 1995, had 
requested a personal hearing in conjunction with a December 
1994 proposed rating reduction pertaining to his service-
connected osteomyelitis, left femur.  Relative to each of the 
foregoing matters, the RO was directed to undertake any 
action(s) deemed appropriate.  However, as was observed by 
the veteran's representative in an Informal Hearing 
Presentation dated in April 2000, the RO has apparently taken 
no action in response to the above-enumerated matters.  The 
same are, therefore, again brought to the attention of the RO 
for initiation of appropriate action.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
degenerative joint disease, left knee, with limitation of 
motion and instability, include complaint of experiencing 
subluxation if not wearing a brace, without evidence of overt 
instability or swelling, productive, collectively, of no more 
than moderate overall knee impairment.

2.  Current manifestations of the veteran's service-connected 
incomplete paralysis of the external popliteal nerve (common 
peroneal) include diminished sensation about the entire 
surface of the left lower extremity into the foot, without 
Achilles reflex on the left, productive, collectively, of 
severe related incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease, left knee, with limitation of 
motion and instability, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Codes 5003-5257 (1999).

2.  The criteria for a 30 percent rating for incomplete 
paralysis of the external popliteal nerve (common peroneal) 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 8521 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that each claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the provisions of 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for degenerative joint 
disease, left knee, with limitation of motion and instability 
(hereafter "left knee disability") for which the RO has 
assigned a 20 percent rating under the provisions of 
Diagnostic Codes 5003-5257 of the Rating Schedule; and for 
incomplete paralysis of the external popliteal nerve (common 
peroneal), rated as 20 percent disabling under Diagnostic 
Code 8521.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to either disability.


I.  Left Knee Disability

In accordance with Diagnostic Code 5003, the veteran's 
degenerative joint disease, left knee, is evaluated on the 
basis to which motion in the knee is limited.  Pursuant to 
Diagnostic Code 5257, "[m]oderate" recurrent subluxation or 
lateral instability of either knee warrants a 20 percent 
rating; if such impairment is "[s]evere", a 30 percent rating 
is warranted.  Limitation of flexion of a leg is rated 0 
percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Code 
5260 (1999).  Limitation of extension of a leg is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, and 30 
percent when limited to 20 degrees. 38 C.F.R. § 4.71a, Code 
5261 (1999).

The veteran asserts that his left knee dislocates on 
occasion, and indicates that he wears a brace to stabilize 
the knee.  He also avers that he experiences constant pain in 
the knee and that he is unable, owing to overall impairment 
referable to his left knee, to stand for long durations.  In 
this regard, when he was examined by VA in October 1994, the 
veteran complained of experiencing "chronic" left knee pain.  
On physical examination, he was free of left knee swelling 
and neither subluxation nor lateral instability was 
"demonstrable".  The veteran exhibited an ability to flex and 
extend his left knee to 90 and 10 degrees, respectively.  The 
impression on pertinent X-ray examination implicated 
arthritis.  When he was seen for VA outpatient treatment in 
October 1995, the veteran complained of experiencing left 
knee pain and "occas[ional] swelling"; he exhibited an 
ability to flex and extend his left knee to 60 and zero 
degrees, respectively, and there was evidence of ligamentous 
laxity.  

In May 1999, the veteran was pertinently examined by VA.  He 
complained of left "leg" pain and stiffness, and indicated 
that he experienced arthritic flare-ups involving his left 
knee on "2-3" occasions per year.  He also complained of 
experiencing (as recorded by the examiner) "repeated 
subluxation".  Motion in the left knee was impaired (i.e., 
"3/5"), but not expressed in numerical degrees.

Shortly thereafter, on May 20, 1999, the veteran was examined 
by Trenton M. Gause, M.D.  He was noted to wear a full-length 
knee/ankle/foot orthosis.  On physical examination, the 
veteran's left knee was free of erythema, warmth and 
swelling; he exhibited an ability to flex and extend his left 
knee to 75 and 5 degrees, respectively, with "guarding".  The 
knee was "stable" at demarcated varus and valgus stressing.  
Lachman's testing was negative, and McMurray's produced "no 
obvious clunk".  The grind test elicited complaints of pain; 
there was no evidence of patellar instability.  The 
examination impression implicated arthritis involving the 
left knee.

In considering the veteran's claim for an increased rating 
for his service-connected left knee disability, the Board has 
no reason to dispute the credibility of his above-cited 
assertions relative to experiencing essentially constant pain 
in his left knee.  Notwithstanding such consideration, 
however, the Board is of the opinion, owing to the reasoning 
advanced hereinbelow, that an increased disability rating for 
his service-connected left knee disability is not in order.  
In reaching such conclusion, the Board would, in the first 
instance, stress that although ligamentous laxity was 
apparently evident on the occasion of the veteran's 
presentation for VA outpatient treatment in October 1995, 
there was no indication of overt knee instability when he was 
examined by VA in October 1994 or by Dr. Gause in May 1999.  
With respect to the incidence of subluxation/dislocation, the 
Board is, to be sure, cognizant that the veteran indicated 
that he 'repeated[ly]' experienced subluxation when he was 
examined by VA in May 1999.  However, the Board further 
observes that the veteran indicated at his June 1995 hearing 
(see page 4 of transcript) that such problem was generally 
precluded by the wearing of a brace, which device he was 
noted to be wearing when examined by Dr. Gause in May 1999.  
In addition, while motion in the veteran's left knee (in the 
flexion and extension excursions) is significantly 
restricted, apparently due to arthritis, the extent of 
flexion restriction shown as well as extension restriction 
is, in each instance, not representative of loss of motion 
equating with more than a 10 percent rating under Diagnostic 
Codes 5003-5260 and 5003-5261, respectively.  The most recent 
findings, in 1999, (flexion to 75 degrees and extension to 5 
degrees) as well as in October 1995, (flexion to 60 degrees 
and extension to 0 degrees) warrant noncompensable ratings 
under the above noted Codes.  Thus, the Board finds that the 
currently assigned 20 percent rating adequately compensates 
the veteran for his left knee disability since, while he 
complains of instability, instability is not objectively 
noted on examination, and at most would be no more than 
slight.  Motion is not limited to a compensable degree on the 
recent findings.  Finally, since the veteran's presently 
assigned 20 percent rating (under Diagnostic Codes 5003-5257) 
specifically contemplates arthritis-occasioned limitation of 
motion, a separate rating in accordance with VAOPGCPREC 23-97 
(July 1, 1997) is not in order.

In reaching the foregoing determination, the Board has noted 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, as pertinent to 
factors, traceable to service-connected disability involving 
the left knee, including general functional loss, weakened 
movement and excess fatigability.  The Board has also been 
attentive for indication of loss of functional ability, 
within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, however, the Board finds it 
noteworthy that the frequency with which the veteran, on his 
May 1999 VA examination, complained of experiencing arthritic 
flare-ups (i.e., on '2-3' occasions per year) is somewhat 
modest and, equally significant, Dr. Gause was of the view 
that the veteran need only take an anti-inflammatory on an 
"intermittent" (as opposed to a regular) basis.  It also 
bears emphasis that, at his May 1999 VA examination, the 
veteran reportedly indicated that his knee arthritis was 
asymptomatic.  The Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of service-connected 
disablement, relative to the veteran's left knee, more 
closely approximate those required for a 30 percent rating 
than they do the disability rating currently assigned.  The 
Board finds that the veteran's disability is adequately 
compensated rated as 20 percent disabling.  Accordingly, the 
Board is unable to identify a reasonable basis for a grant of 
this aspect of the benefit sought on appeal.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, and Part 4, Diagnostic Codes 
5003-5257.



II.  Incomplete Paralysis of the External Popliteal Nerve

Pursuant to Diagnostic Code 8521, a 20 percent rating is 
warranted for "[m]oderate" incomplete paralysis of the 
external popliteal nerve (common peroneal); if such 
incomplete paralysis is "[s]evere", a 30 percent rating is 
warranted.

The veteran asserts, as his principal contention, that he has 
no sensation over the "outer portion" of his left lower 
extremity, extending all the way into his foot.  In this 
regard, when the veteran was examined by VA in October 1994, 
he complained of experiencing increasing numbness in his left 
lower extremity.  On evaluation, he was found to have a 
sensory deficit, of which the manifestations included a lack 
of pin prick discrimination, involving his "entire" left 
lower extremity; "[e]ssential" foot drop on the left was also 
noted.  Electrodiagnostic study administered the veteran by 
VA in October 1994 was interpreted to reveal findings 
including those "compatible with peripheral neuropathy with 
absent sensory response and peroneal....nerve involvement".  
When (formally) evaluated neurologically by VA the same 
month, the veteran was again noted to have a sensory deficit 
("loss") involving his left lower extremity (with "probable" 
cutaneous nerve involvement).  The pertinent diagnosis was 
incomplete left peroneal nerve palsy.  

In conjunction with his examination by Dr. Gause (identified 
above) in May 1999, the veteran, on neurologic evaluation, 
had no patellar reflex (the same being "unobtainable") on the 
left; there was no Achilles reflex on the left.  Sensory 
examination showed "proprioception to be inconsistent on the 
left"; "[p]inprick and light touch were diminished 
circumferentially about the left" lower extremity into the 
"foot in a stocking distribution rather than an anatomic or 
dermatological distribution and clearly did not show a 
discrete pattern of the peroneal nerve."  The pertinent 
examination impression implicated "static" peroneal 
neuropathy.

When he was examined by VA in May 1999, the veteran alluded 
to experiencing "[p]aresthesias, dysesthesias, [and] other 
sensory abnormalities".  On examination, the veteran had 
decreased pinprick sensation over the left foot.  The 
diagnosis implicated left peroneal palsy with "[n]umbness" 
involving the entire left lower extremity.  

In considering the veteran's claim for an increased rating 
for incomplete paralysis of the external popliteal nerve 
(common peroneal), the Board has no doubt that his assertion 
relative to having no sensation over the 'outer portion' of 
his left lower extremity, extending all the way into his 
foot, is subjectively honest and wholly rational to the 
veteran.  In this regard, not at all inconsistent with such 
assertion, the Board observes that sensation over the expanse 
of his entire left lower extremity was 'diminished' on Dr. 
Gause's May 1999 evaluation.  Significantly, such sensation 
as there was was apparently inadequate to be representative 
of a distinct or separate ("discrete") pattern within the 
distribution of the peroneal nerve.  Further, while it is 
uncertain (based on the record) whether the veteran's 
peroneal nerve is implicated in the absence of reflexes 
including the Achilles on the left, the Board is of the 
opinion, with favorable resolution of reasonable doubt, that 
the overall neurological impairment involving his left lower 
extremity is such as to be representative of '[s]evere' 
incomplete paralysis, the latter being commensurate with an 
increased (to 30 percent) disability rating.  Such increased 
disability rating is, therefore, granted. 

On further consideration, however, of whether the veteran 
might be entitled to a yet higher (i.e., in excess of 30 
percent) disability evaluation, the Board is readily 
persuaded that he is not.  In this regard, the Board would 
merely observe that while such evaluation would require 
evidence demonstrative of "[c]omplete" paralysis of the 
common peroneal nerve (see 38 C.F.R. Part 4, Diagnostic Code 
8521), retained sensation (an assessment of left lower 
extremity '[n]umbness' having been rendered on the May 1999 
VA examination) is clearly indicated on each of the several 
above-addressed examinations.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Diagnostic Code 8521.



ORDER

An increased rating for degenerative joint disease, left 
knee, with limitation of motion and instability, is denied.

An increased rating for incomplete paralysis of the external 
popliteal nerve (common peroneal) is granted, to the extent 
indicated, subject to the controlling regulations governing 
the payment of monetary benefits. 


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

